Citation Nr: 1229572	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for calcaneal spur of the right foot.

2.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

3. Entitlement to service connection for right upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

4. Entitlement to service connection for left upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

5.  Entitlement to a rating in excess of 10 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 prior to August 12, 2008.
6.  Entitlement to a rating in excess of 20 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 from August 12, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, and from October 2002 to September 2003.

These matters come before the Board of Veterans Appeals (Board) on appeal of a rating decision of the Department of Veterans (VA) Regional Office (RO) in San Juan, Puerto Rico.

In an April 2010 rating decision, the RO granted a 20 percent rating for the Veteran's cervical spine disability effective August 12, 2008.  As higher rating for the disability are available prior to and from this date, the appeal continues.  

In a March 2012 rating decision, the RO granted service connection for tinnitus, representing a full grant of this issue previously on appeal.  Thus, this matter is no longer before the Board.

The issue of entitlement to service connection for lumbar spine disability, to include as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right calcaneal spur that is due to service.

2.  There is no competent evidence of right upper extremity radiculopathy associated with chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

3.  There is no competent evidence of left upper extremity radiculopathy associated with chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

4.  Prior to August 12, 2008, the Veteran's chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 was not manifested by forward flexion of the cervical spine greater than 15 degrees but less than 30 degrees, or combined range of motion of the cervical spine less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
 
5.  From August 12, 2008, the Veteran's chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 has not been manifested by flexion limited to 30 degrees or less, or by favorable ankylosis of the entire cervical spine.  

6.  Neither a separately ratable neurological impairment nor incapacitating episodes due to an intervertebral disc syndrome lasting a duration of greater than 12 weeks during any 12 month period have been shown.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right calcaneal spur have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for entitlement to service connection for right upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 38 C.F.R. §§ 3.102, 3.303, 3.310. 

3.  The criteria for entitlement to service connection for left upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310. 

4.  The criteria for a rating in excess of 10 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 prior to August 12, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.71a, Diagnostic Code 5237.

5.  The criteria for a rating in excess of 20 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 prior to August 12, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.71a, Diagnostic Code 5237.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in January 2006 of the information and evidence needed to substantiate and complete his claims.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

With respect to the claim for service connection for right foot calcaneal spurs, VA has not provided the Veteran with a VA examination to determine the etiology of this claimed disability. In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, an examination is not required claim in the absence of credible evidence of symptomatology in service or for years thereafter.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).

A.  Calcaneal Spur Right Foot

The Veteran contends that he is entitled to service connection for calcaneal spurs of the right foot, as he believes that this disability had its onset in service or is otherwise related to service.

Considering the pertinent evidence in light of the above-noted legal authority the Board finds that service connection for calcaneal spur of the right foot is not warranted.  

The Veteran's service treatment records reflect that the Veteran complained of a variety of left foot complaints and was treated for left heel pain in June 2003, but there is no indication of these records of any complaints, treatment, or diagnosis of right foot disability.

Following service, a VA outpatient treatment report dated in February 2005 reflects that the Veteran complained of right foot pain for the past several months.  He also reported bilateral heel pain.  There was tenderness on palpation of the base of the fifth metatarsal at the insertion of the peroneal tendons.  In addition, there was mild tenderness bilaterally upon palpation of the plantar medial aspect of the heels.  The treating physician assessed peroneal tendinitis and bursitis of the right foot.

On VA examination in March 2005, the examiner indicated that he reviewed the Veteran's service treatment records.  He noted that while left complaints and plantar fasciitis were found in service, there were no complaints related of the right heel documented during active duty service.  

The Veteran reported that his right heel pain began in 2003 while serving at Guantanamo.  He noted that x-rays were taken, but he did not know the results.  He stated that treatment providers informed him of the possible presence of spurs.  Current symptoms included bilateral heel pain.  On examination of the right foot, there was tenderness of the right heel area and mild pain on dorsiflexion.  An x-ray of the right foot was normal-there was normal density of the bones, articular spaces, and soft tissues.  There were no boney lesions identified.    The examiner diagnosed bilateral calcaneal spurs.

In this case, the claim of entitlement to service connection for right foot calcaneal spur must be denied.  Service treatment records fail to show that the Veteran had calcaneal spur or any other right foot complaints or diagnoses in service. In fact, the first note of is found in February 2005, more than a year after the Veteran's discharge from service. At that time, the Veteran reported the onset of right heel pain a few months earlier.  Such a finding supports the conclusion that the right foot calcaneal spur is unrelated to service.  Further, there is no competent evidence showing a link between the Veteran's right foot calcaneal spur and his service. 

The Board notes the Veteran's assertions that he first noticed problem with his right heel at the same time he was treated for complaints of the left heel. As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's reports, however, are not supported by the overall evidence of record. As noted, no right foot abnormalities were found during service.  Additionally, the absence of a diagnosed disability or treatment for right foot or heel symptoms for months following discharge weighs against the Veteran's reports of continuity.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  When the Veteran initially complained of right foot pain, he provided an onset outside of his active duty service.  Thus, the Veteran's assertions of onset and continuity of symptoms are outweighed by the competent, credible evidence of record.

As the evidence fails to show an in-service incurrence of right foot calcaneal spur or competent evidence of a link between service and the Veteran's presently diagnosed right foot calcaneal spur, the claim must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent evidence supports the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

B.  Radiculopathy of Right and Left Upper Extremity

The Veteran contends that he is entitled to service connection for radiculopathy of both upper extremities, as he believes that these disabilities are due to his service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6.

Considering the pertinent evidence in light of the above-noted legal authority the Board finds that service connection for radiculopathy of the right and left lower extremities is not warranted.  

The Veteran's service treatment records reflect that the Veteran complained of cervical spine, neck, and upper back pain on a number of occasions.  In a July 2003 report, however, he indicated that the pain was non-radiating, and an upper extremity motor and sensory examination was noted to be normal.  

Following service, an April 2005 VA outpatient treatment records reflect that the Veteran complained of upper back pain that radiated down the arms.

On VA cervical spine examination in March 2005, a neurological examination yielded normal findings.  Sensation was intact to pinprick stimulation in both upper extremities.  A motor examination did not show any atrophy of the upper extremities, and strength and tone were normal proximally and distally in both upper extremities.  Reflexes were +2 and symmetrical for both upper extremities.  The examiner indicated that no radicular symptoms were observed.  

A private nerve conduction study dated in January 2006 reveals right median nerve entrapment at the wrist.  The examiner prescribed a right carpal tunnel splint.  

On VA examination in June 2006, the Veteran reported cervical pain with occasional radiation to the shoulders.  The examiner noted a history of right carpal tunnel syndrome by EMG done at VA in January 2006.   An EMG done of the cervical spine and upper extremities on fee basis in June 2006, however, showed no evidence of cervical or bilateral upper extremity radiculopathy.  A sensory examination revealed diminished pinprick and smooth sensation on the arms, but not following any specific dermatomal pattern-and thus not radicular.  There was no muscle atrophy present, and muscle tone and strength in the upper extremities were normal.  The examiner concluded by indicating no objective of evidence of radiculopathy of the upper extremities.

An October 2007 private nerve conduction study reflects bilateral median nerve entrapment at the wrist and bilateral ulnar entrapment neuropathy at below the elbow segment.  There was no evidence of generalized peripheral polyneuropathy.  

An April 2008 VA outpatient treatment report reflects the Veteran's complaints of numbness and tingling sensation in the arms.  It was noted that an EMG/nerve conduction study was negative for carpal tunnel.  

On VA cervical spine examination in August 2008, the Veteran complained of cervical pain radiating to all parts of his body, including the upper extremities.  A neurological examination, including detailed motor examination, sensory examination, and reflex examination, revealed normal findings.  The examiner did not diagnose radiculopathy of either upper extremity.
On VA cervical spine examination in July 2011, a detailed reflex examination of the upper extremities was normal.  A sensory examination revealed decreased sensation of the right C5 dermatome, but was otherwise normal.  A motor examination was also normal, and there was no evidence of muscle atrophy.  Again, the examiner did not diagnose radiculopathy of either upper extremity.

An October 2011 VA peripheral nerves examination report reflects normal findings for muscle strength testing in both upper extremities.  There was no muscle atrophy present.  A reflex examination also revealed normal findings.  A sensory examination was normal for the right and left shoulders, forearms, and hands and fingers. Phalen's sign and Tinel's sign were negative.  The examiner noted that an examination of the radial, median, ulnar, musculocutaneous, circumflex, long thoracic nerves, and upper, middle, and lower radicular nerve groups was normal.  The examiner did note that there were abnormal findings on nerve conduction study in October 2007, as discussed above.  

The Board finds that the preponderance of the most probative competent and credible evidence is against finding that the Veteran has a current right and left upper extremity radiculopathy that is related to either service or a service-connected disability.  Service treatment records do not note a neurological disorder, and there is no indication otherwise that the claimed radiculopathy had its onset in service.

Moreover, despite numerous cervical spine examination, EMG and nerve conduction studies, and a peripheral nerve examination, radiculopathy of either upper extremity has not been diagnosed.  Without evidence of a current radicular disability of either upper extremity, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992) (service connection may not be granted unless a current disability exists). 

To the extent that the Veteran has been diagnosed with right ulnar nerve entrapment and carpal tunnel syndrome, there is no medical opinion relating right carpal tunnel syndrome to service or to service-connected cervical spine disability.

The Board has considered the Veteran's assertions and those advanced by his representative in connection with the appeal. The Veteran has alleged that he has radiculopathy of the right and left upper extremity due to his service-connected cervical spine disability.  It must, however, first be established that the appellant has radiculopathy. Establishing that fact is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As lay persons without appropriate medical training and expertise, the Veteran and his representative simply are not competent to render a relevant opinion on this medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, their assertions have no probative value. Under these circumstances, the Board concludes that the appellant's claim must be denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent evidence supports the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).   
 
III.  Increased Rating for Cervical Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for additional different time periods.
 
By way of history, the RO granted service connection for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 level in a July 21, 2005 rating decision and assigned a 10 percent rating effective December 13, 2004.  The Veteran filed the instant claim for increased rating in December 2005.   He appeals an August 2006 rating decision continuing the 10 percent rating for this disability.  In April 2010, the RO granted a 20 percent rating for the Veteran's cervical spine disability, effective the date of an August 12, 2008 VA examination reflecting an increase in symptomatology.  

The Veteran's cervical spine disability is rated pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (cervical strain).

VA's rating schedule provides that cervical strain is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.
 
The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the cervical spine greater than 30 degrees but less than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.

A 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or when the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).   It bears repeating, however, that the general rating formula controls regardless whether the Veteran does or does not experience pain.

The pertinent evidence of record includes a March 2005 VA examination, which reflects that the Veteran complained of pain located at the cervicodorsal area as well as in both trapezius.  He indicated that the pain usually affected him on a daily basis and lasted around 2 to 3 hours.  The pain was characterized as sharp and he rated the intensity a 6 out of 10.  He described periods of flare-up rated a severity of 9 out of 10 on a weekly basis, lasting a duration of 2 to 3 hours at a time.  Precipitating factors including prolong standing, reading, and overhead activities.  For alleviation of pain symptoms, the Veteran took medication and hot showers.  He did not use an assistive device for walking.  The Veteran reported that he was able to ambulate for up to 20 minutes, and did not have a history of falls.  With respect to functional impact, the Veteran indicated that he was working as a police officer and was independent in self-care and activities of daily living.  

Inspection of the spine, limbs, posture and gait revealed symmetry in appearance and rhythm of spinal motion.  Forward flexion of the cervical spine was to 45 degrees, painful in the last 10 degrees while extension was to 45 degrees, painful in the last 20 degrees.  Right and left lateral flexion were each to 45 degrees, painful in the last 10 degrees, and right and left lateral rotation were each to 70 degrees, painful in the last 20 degrees.  There was tenderness upon palpation at the cervicodorsal area and upon palpation in both trapezius and paravertebral muscles of the cervical area.  Repetitive range of motion elicited pain and grimacing without any evidence of fatigue, lack of endurance, or weakness.  There were no fixed deformities such as ankylosis, scoliosis, reverse lordosis, or abnormal kyphosis.  The spinal contour was preserved.  A neurological examination of the upper extremities reveals that sensation was intact, motor examination was with normal limits, and reflexes were symmetric.  The examiner diagnosed chronic active cervical strain-myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 level.  She also indicated that there were no radicular symptoms observed.

An April 2005 VA MRI report reflects degenerative changes in the cervical spine, posterior osteophyte and disc protrusions causing mild compression at C5-6, small right paracentral disc protrustion with mild compression at C6-7, and small posterior osteophytes at C3-4 and C4-5.  
 
On VA examination in June 2006, the Veteran reported cervical pain with occasional radiation to the shoulder and back associated with loss of strength of the right hand and occasional numbness.  The examiner noted that the Veteran had a history of right carpal tunnel syndrome by EMG done at VA in January 2006.  The Veteran indicated that the pain was constant and strong in intensity.  He took naproxen for temporary pain control.  The Veteran also reported severe flare-ups nearly every day.  Precipitating factors were running, push-ups, and sit-ups.  He did not have any bowel or bladder complaints.  He did not use a brace or assistive device and there was no history of falls.  As regards functional impairment, he reported that his employer gave him an accommodation in that he now worked in reception.  He indicated that he could no longer work in patrol due to his back and cervical conditions.  The Veteran also reported limitations in recreational activities. The examiner also noted that the Veteran indicated that he was told verbally to rest on two occasions by VA doctors, but he did not recall the period of time of rest during the last 12 months due to acute cervical/thoracolumbar pain.

An inspection of the spine revealed a normal cervicolumbar spine, upper and lower limbs, posture, and gait. Range of motion testing revealed flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion each to 30 degrees, and right and left rotation each to 40 degrees.  Painful motion was only indicated on right and left lateral rotation from 20 to 40 degrees.  The Veteran was additionally limited by pain following repetitive use of the cervical spine only on right and left lateral rotation.  The major functional impact was from 40 to 80 degrees.  A palpable cervical spasm was present.  There was no weakness of the upper extremities with a muscle strength graded 5 out of 5.  There was tenderness to palpation of the cervical area.  There were no postural abnormalities or fixed deformities of the cervical spine.  There was no objective evidence of radiculopathy of either upper extremity by EMG.  The examiner diagnosed chronic active cervical strain, myositis with osteophyte formation and disc protrusion at C5-C6 level.  

On VA examination in August 2008, the Veteran alleged worsening cervical spine condition, with constant neck and upper back pain with radiation of pain all over his body.  There was no new trauma, accident, or surgery reported.  He took medication and performed physical therapy for treatment.  The Veteran did report nocturia two times per night related to his disability.  He also endorsed symptoms of decreased motion, stiffness, spasm, and pain, but denied fatigue or weakness.  He indicated that the pain was severe, constant, and radiated to both upper extremities.  The Veteran also endorsed severe daily flare-ups lasting a period of hours at a time.  During these flare-ups, he was unable to perform activities of daily living.  The examiner also indicated that the Veteran experienced one incapacitating episode during the past year. In April 2008, the Veteran was seen on an emergency basis due to severe upper back and neck pain.  He was treated with medication for pain management and rest.  

On objective examination of the cervical spine, spasm, guarding, pain with motion, and tenderness were observed.  However, they were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Gait was antalgic, while posture, head position, and symmetry in appearance were normal.  There were no abnormal spinal curvatures.  A detailed neurological examination revealed normal muscle function and intact sensation of the upper extremities.  There was no cervical spine ankylosis.

Range of motion testing revealed cervical flexion to 30 degrees, with pain at the endpoint of motion.  Loss of motion on repetitive use was from 30 to 45 degrees.  Extension was to 30 degrees, again with loss of motion on repetitive use to 30 degrees.  Right and left lateral flexion was to 20 degrees each, with loss of motion from 20 to 45 degrees on repetitive use.  Right and left lateral rotation was to 50 degrees, again with loss of motion on repetitive use from 50 to 80 degrees.  Each range of motion was additionally limited by pain.  An MRI of the cervical spine revealed degenerative changes, posterior osteophytes and disc protrusion causing mild compression at C5-6, small right paracentral disc protrusion with mild compression at C6-7, and small posterior osteophytes noted at C3-4 and C4-5.  It was noted that the Veteran retired from his job in July 2008 because of severe pain and 30 years of service.  The examiner diagnosed chronic active cervical strain, myositis, degenerative joint disease with osteophytes formation, and disc protrusion at C5-C6.  The examiner also indicated significant affects on daily living including decreased mobility and problems with lifting in carrying.  

On VA examination in July 2011, the Veteran reported experiencing weekly severe flare-ups of neck pain lasting minutes at a time and precipitated by suddenly turning his head right or left, or driving.  During flare-ups, he experienced decreased neck range of motion.  There was no history of urinary frequency and paresthesias.  Other symptoms included fatigue, decreased motion, stiffness, and constant spine pain.  He used a cane and reported that he was able to walk one quarter of a mile. There were no incapacitating episodes of spine disease.  
Inspection of the spine revealed normal posture, head position, symmetry in appearance, and gait.  With respect to abnormal spinal curvatures, gibbus was present.  There was no cervical spine ankylosis.  Objective examination of the spine revealed no spasm, atrophy or guarding, but there was pain with motion, tenderness, and weakness.  Cervical spine range of motion testing revealed flexion to 27 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 35 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 35 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but there was no additional limitation after three repetitions of motion.  A detailed reflex examination yielded normal findings.  A sensory examination revealed decreased sensation of the right C5 dermatome only.  A motor examination was normal.  

The examiner noted that the Veteran had retired in 2008 due to age or duration of work.  He diagnosed cervical strain and myositis with cervical degenerative joint disease and cervical disc protrusion C5-C6.  He noted that the Veteran was independent in bathing and dressing using assistive devices, but was limited in his ability to play sports, exercise, or perform household chores.  The Veteran was independent in grooming, toileting, and feeding.

As regards the period prior to August 12, 2008, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability is not warranted.

As noted above, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or when the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, range of motion testing revealed cervical forward flexion to 45 degrees and total range of motion greater than 170 degrees. While the Veteran clearly reports pain on examination, pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and the examiners did not find additional compensable functional impairment due fatigue or weakness.  In addition, the VA examiners specifically indicated that muscle spasm or guarding severe was not enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board also finds that a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability from August 12, 2008 is not warranted.

As noted above, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Here, there is no evidence that forward flexion of the cervical spine is limited to 15 degrees or less, nor is there evidence of ankylosis.  On VA examination in August 2008 and July 2011, ankylosis was specifically denied, and forward flexion of the cervical spine was to at worst to 27 degrees.  While the appellant clearly reports pain, pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and the examiners did not find additional compensable functional impairment due fatigue or weakness.  

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  Such is not the case here.  The Board notes that the Veteran's cervical spine radiculopathy is discussed above, so further discussion on whether a separate rating is warranted is unnecessary.  No other neurological impairment attributable to the Veteran's cervical spine disability has been shown.  As a result, there is no evidence warranting separate, compensable ratings under this provision.

Although the rating criteria sets forth rating criteria for an intervertebral disc syndrome on the basis of incapacitating episodes, here, only one incapacitating episode has been describe on examination in August 2008, and there is no indication that the Veteran has experienced incapacitating episodes having a total duration of at least 2 weeks during any 12 month period on appeal, which would warrant a 20 percent rating.

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.
 
For all the foregoing reasons, there is no basis to assign further staged rating for the Veteran's chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 pursuant to Hart.  The claim for a higher rating must be denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating at any point during the pendency of the appeal, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   
 
 
ORDER

Entitlement to service connection for calcaneal spur of the right foot is denied.

Entitlement to service connection for right upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6, is denied.

Service connection for left upper extremity radiculopathy, claimed as secondary to service-connected chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6, is denied.

Entitlement to a rating in excess of 10 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 prior to August 12, 2008, is denied.

Entitlement to a rating in excess of 20 percent for chronic active cervical strain, myositis, degenerative joint disease with osteophyte formation, and disc protrusion at C5-C6 from August 12, 2008, is denied.


REMAND

The Veteran also claims entitlement to service connection for lumbar spine disability, to include as secondary to his service-connected cervical spine disability.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Id.; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   In this case, the Veteran was afforded a VA examination in June 2006. At the time, the examiner opined that it was not at least as likely as not that this Veteran's lumbar spine disability-diagnosed as muscle spasm and L4-L5 disc bulging with lumbar myositis-was related to service-connected cervical spine disability. 

The Veteran's service treatment records contain a number of notations with respect to the Veteran's complaints of low back pain and treatment during his periods of active duty service.  In July 2003, the Veteran complained of neck and back pain.  An August 2003 line of duty report also reflects neck and upper back pain.  In addition, a January 1998 line of duty determination notes low back pain after lifting a heavy object, and this injury was determined to be incurred in the line of duty.  

While the June 2006 VA examiner addressed the Veteran's claim for service connection for lumbar spine disability on a secondary basis, he did not directly address whether the Veteran's lumbar spine disability was incurred in or is otherwise related to the Veteran's active duty service.   Given that the medical opinion is inadequate, an additional examination and medical opinion that addresses a direct service connection theory of entitlement is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any health care provider who has treated the claimed disability.  Thereafter, the RO must take appropriate action to secure any identified records which have yet to be added to the claims folder.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran must be also afforded an examination by a physican in order to determine the nature and etiology of any diagnosed lumbar spine disability.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  

All tests and studies deemed necessary by the orthopedic physician must be performed.  Based on examination findings and medical principles the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current lumbar spine disability is etiologically related to the Veteran's periods of active service.  If not the examiner must opine whether it is at least as likely as not that any lumbar spine disability is caused or aggravated by cervical spine disability.  

All opinions must be provided based on the results of a review of the medical and lay evidence of record-to specifically include the Veteran's service treatment records documenting complaints and treatment of low back symptoms-results of a thorough examination, and sound medical principles. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

If the examiner is unable to offer the requested opinions without resort to speculation, the reasons and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for lumbar spine disability.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative.  The parties must be given an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


